Citation Nr: 0008467	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
kidney disorder.  

2.  Entitlement to service connection for additional 
bilateral foot disorders to include pes planus.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to an initial (compensable) evaluation for 
status post right inguinal hernia repair.  

5.  Entitlement to an initial (compensable) evaluation for 
residuals of a partial left hamstring tear.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for a vocal cord disorder manifested by hoarseness 
and edema.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for right foot hallux valgus with degenerative 
arthritis of the metatarsal phalangeal joint.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for left foot hallux valgus, status post 
bunionectomy, with degenerative arthritis of the metatarsal 
phalangeal joint.  

9.  Entitlement to an initial (compensable) evaluation for a 
genitourinary disorder described as benign prostatic 
hypertrophy from May 1, 1995 to December 17, 1995 and from 
February 1, 1996 to September 25, 1998, in excess of 20 
percent from September 26, 1998 to September 10, 1999, and in 
excess of 40 percent on and after September 11, 1999.  

10.  Entitlement to an initial (compensable) evaluation for 
thromboembolic disease manifested by recurring pulmonary 
embolism from May 1, 1995 to October 6, 1996, and in excess 
of 60 percent on and after October 7, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran's record of service (DD-214) forms show he has 
certified service from January 20, 1975 to April 30, 1995.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 1995 the RO granted entitlement to service 
connection for a torn muscle of the left thigh, vocal polyps, 
a hernia, benign prostatic hypertrophy, and a bilateral foot 
disorder (evaluated as status post bunion procedure of the 
left first ray with subsequent moderate to severe 
degenerative arthritis of the metatarsal phalangeal joint, 
and bunion deformity of the right first ray with sesamoid 
metatarsal degenerative arthritis), with noncompensable 
initial evaluations assigned to each.  Entitlement to a 10 
percent evaluation based on multiple noncompensable service 
connected disabilities was also granted.  Entitlement to 
service connection was denied for multiple disabilities 
including bilateral pes planus and a slipped bone in the 
right hip.  

In a VA Form 1-646, Statement of Accredited Representative in 
Appealed Case, submitted in February 1996, the veteran's 
representative stated that the veteran had ossified bodies in 
the right hip with functional impairment due to a hip 
disability.  Although the issue of entitlement to service 
connection for a hip disorder has not been certified for 
appellate review, this document is in the nature of a timely 
notice of disagreement (NOD) from the decision to deny 
entitlement to service connection for a slipped bone in the 
right hip.  A statement of the case (SOC) was never provided 
on the issue.  Failure to provide a SOC when a timely NOD is 
filed is a procedural defect requiring a remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In October 1996 the RO denied entitlement to service 
connection for "a kidney condition."  In the same rating 
action, the RO granted entitlement to a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 (1999) based on 
convalescence for treatment of benign prostatic hypertrophy 
for the period from December 18, 1995 to January 31, 1996.  

In September 1997 the Board of Veterans' Appeals (Board) 
determined that nine issues were appropriately for appellate 
review, whereas the RO only certified the issues of 
entitlement to service connection for pes planus and 
entitlement to increased evaluations for a torn muscle of the 
left thigh, vocal cord polyps, benign prostatic hypertrophy, 
a bilateral foot condition, and pulmonary embolism.  The 
Board issued a remand for additional development and 
adjudicative actions.  

In May 1999 the evaluation of benign prostatic hypertrophy 
was increased to 20 percent effective September 26, 1998.  
The evaluation of the service connected vocal cord disorder 
manifested by hoarseness and edema was increased to 10 
percent effective May 1, 1995.  Evaluations of 10 percent 
were assigned for left foot hallux valgus status post 
bunionectomy with degenerative arthritis of the metatarsal 
phalangeal joint, and right foot hallux valgus with 
degenerative arthritis of the metatarsal phalangeal joint, 
effective May 1, 1995.  The evaluation of thromboembolic 
disease manifested by recurring pulmonary embolism was 
increased to 60 percent effective October 7, 1996.  The other 
ratings were either continued or adjudication was deferred 
pending further development.  

The veteran was notified, in connection with the May 1999 
rating decision, that some of his appeals were considered 
granted and removed from appellate consideration.  He was 
asked to specify whether the rating satisfied his appeal on 
all issues, whether it satisfied his appeal on some issues, 
or whether it did not satisfy his appeal at all.  The veteran 
responded later that month that the rating did not satisfy 
his appeal.  He asked that the RO proceed fully with all 
issues. 

In November 1999 the RO continued the denial of entitlement 
to service connection for a chronic acquired kidney disorder 
and additional bilateral foot disorders to include pes 
planus.  Noncompensable evaluations were also continued for 
status post inguinal hernia repair and residuals of a partial 
left hamstring tear.  The RO also increased the evaluation 
for benign prostatic hypertrophy effective September 11, 
1999.  

The case has been returned to the Board for further appellate 
review.  

The issues on the title page of this decision have been 
rephrased to reflect more accurately the issues for 
consideration on appeal and specifically to more accurately 
reflect the benefits deemed sought by the veteran.  


The veteran's appeals for higher evaluations are claims for 
higher initial evaluations rather than "increased rating" 
claims.  This distinction was drawn in Fenderson v. West, 12 
Vet. App. 119 (1999), where it was held that in appeals from 
an initial assignment of a disability evaluation, ratings may 
be staged (i.e., different ratings may be assigned for 
different periods of time).  

With respect to the claims in which higher evaluations were 
ultimately granted by the RO, those appeals were not 
specifically resolved and removed from appellate review 
because an appellant is generally presumed to be seeking the 
maximum benefit available by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  The maximum evaluations provided by regulation were 
not assigned; nor were all grants made to the earliest 
possible effective date provided by law.  Moreover, the 
veteran clearly responded in May 1999 that he was not 
satisfied with the RO's action on his claims and wished all 
claims to continue on appeal.  

The claims of entitlement to higher initial evaluations for a 
vocal cord disorder manifested by hoarseness and edema and 
service connection for a right hip disorder are addressed in 
the remand portion of this decision; 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
additional bilateral foot disorders to include pes planus is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

2.  A chronic acquired kidney disorder manifested by chronic 
renal insufficiency was first shown during active service.  

3.  Residuals of a partial left hamstring tear are productive 
of no more than a slight degree of muscle impairment.  




4.  On September 18, 1999 a small postoperative recurrent 
right inguinal hernia without full protrusion was shown.  

5.  Prior to September 18, 1999, no right inguinal hernia was 
shown.  

6.  The veteran's service connected right foot disability 
including hallux valgus with degenerative arthritis of the 
metatarsal phalangeal is productive of no more than 
moderately severe disability.  

7.  The veteran's service connected left foot disability 
including hallux valgus, status post bunionectomy, with 
degenerative arthritis of the metatarsal phalangeal joint is 
productive of no more than moderately severe disability.  

8.  From May 1, 1995 to December 17, 1995, February 1, 1996 
to September 25, 1998, and September 26, 1998 to September 
10, 1999 benign prostatic hypertrophy was manifested 
primarily by urinary frequency with awakening to void three 
to four times per night.  

9.  On and after September 11, 1999, benign prostatic 
hypertrophy has been manifested by increased voiding with 
awakening to void four to five times per night.  

10.  Between the veteran's discharge from service and October 
7, 1996 the service connected thromboembolic disease with 
recurrent pulmonary embolism was manifested by no more than 
slight dyspnea on exercise or some embarrassment of 
respiratory function.  

11.  The veteran has chronic thromboembolism requiring 
anticoagulant therapy but there is no medical diagnosis of 
respiratory hypertension, cor pulmonale or right ventricular 
hypertrophy.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
additional bilateral foot disorders to include pes planus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  A chronic acquired kidney disorder manifested by chronic 
renal insufficiency was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991);  38 C.F.R. §§ 3.102, 3.303 
(1999).  

3.  The criteria for an initial compensable evaluation for 
residuals of a partial left hamstring tear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 
5313 (1999).  

4.  The criteria for an initial compensable evaluation of 10 
percent for status post right inguinal hernia repair are met 
as of September 18, 1999, but not prior to that date.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.114, Diagnostic Code 7338 (1999).  

5.  The criteria for an initial evaluation of 20 percent for 
right foot hallux valgus with degenerative arthritis of the 
metatarsal phalangeal joint have been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (1999).

6.  The criteria for an initial evaluation of 20 percent for 
left foot hallux valgus, status post bunionectomy, with 
degenerative arthritis of the metatarsal phalangeal joint 
have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5280, 5284.  







7.  The criteria for an initial (compensable) evaluation of 
20 percent for a genitourinary disorder described as benign 
prostatic hypertrophy from May 1, 1995 to December 17, 1995 
and from February 1, 1996 to September 25, 1998 have been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7527 (1999).  

8.  The criteria for an evaluation in excess of 20 percent 
from September 26, 1998 to September 10, 1999 for a 
genitourinary disorder described as benign prostatic 
hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7527.

9.  The criteria for an evaluation in excess of 40 percent 
effective September 11, 1999 for a genitourinary disorder 
described as benign prostatic hypertrophy have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7527.

10.  The criteria for an initial (compensable) evaluation of 
10 percent for thromboembolic disease manifested by recurring 
pulmonary embolism from May 1, 1995 to October 6, 1996 have 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.97 (1999), Diagnostic Codes 6600, 6809, 6811, 
6817 (effective prior to October 7, 1996).  

11.  The criteria for an evaluation in excess of 60 percent 
for thromboembolic disease manifested by recurring pulmonary 
embolism on and after October 7, 1996 have not been met.  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6817 
(1999);  61 Fed. Reg. 46720 (Sept. 5, 1996) (effective 
October 7, 1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
additional bilateral foot disorders to 
include pes planus and a chronic acquired 
kidney disorder manifested by chronic 
renal insufficiency.  

Factual Background

On enlistment into service pes planus was shown but the 
veteran denied symptoms.  

There was no treatment shown for pes planus in any of the 
service records from the 1970's. 

In November and December 1981 the veteran sought treatment 
for foot pain for nine to 10 months.  Bilateral hallux valgus 
with first metatarsal phalangeal joint deformity was found.  
Shoe inserts were prescribed.  A left bunionectomy was 
performed in March 1982.  There was no mention of an 
interrelationship between this disorder and pes planus.  

A medical examination in 1984 showed that the veteran's feet 
were normal.  There was no indication of pes planus.  No 
treatment of the feet was shown in the remainder of the 
records from the 1980's.  

In the course of a Medical Board evaluation in 1990, lab 
results showing microhematuria and proteinuria with decreased 
renal function (decreased glomerular filtration rate and 
increased creatinine) were shown.  An intravenous pyelogram 
was ordered in the course of a urology workup of the problem 
but was unremarkable with respect to the kidneys.  

A service examination in April 1990 showed no abnormality of 
the feet including pes planus or of the kidneys.  The 
veteran's creatinine was noted however.  The veteran reported 
a history of foot trouble and his prior operation was noted.  
He also reported a history of kidney stones or blood in the 
urine.  

In the course of his service retirement examination in 
September 1994 the veteran reported a history of foot trouble 
and his operation was listed.  He reported that his left foot 
was operated on, and while the right foot was not, it had the 
same problem.  He also seems to have argued that the disorder 
for which he received the operation may have caused his 
arches to fall.  The retirement examination report itself 
showed the feet to be abnormal in that a right hallux bunion 
was noted.  On podiatry consultation a diagnosis was made of 
hallux abducto-valgus.  Shoe pads for the right foot were 
prescribed.  There were no findings with respect to the left 
foot.  No diagnosis of pes planus was made.  

In connection with his pending retirement from service, the 
veteran underwent a workup of his kidneys in late 1994.  
While renal ultrasound was negative, diagnoses were made of 
renal insufficiency or presumed renal insufficiency.  On 
retirement examination a diagnosis was made of chronic renal 
insufficiency.  Various differential diagnoses and etiologies 
were considered to include hepatitis and that the disorder 
could be idiopathic.  A test for Hepatitis B in 1986 was 
positive.  

A December 1994 progress report shows a history of, and 
current diagnosis of, chronic renal insufficiency most likely 
due to an interstitial nephritis.  This report also noted a 
history of left foot "spur" removal and a diagnosis was 
made of bilateral bone spurs, mildly symptomatic.  

After service VA examinations and medical treatment records 
(including naval hospital and VA nephrology clinic records) 
showed workup or evaluation of the veteran's kidneys with 
diagnoses of chronic renal insufficiency or chronic renal 
failure.  

In the course of a VA general medical examination in July 
1995 it was noted that "bone spurs" were treated in 1981.  
The veteran reported that he developed bone spurs in the 
right foot that were not addressed but that caused him some 
discomfort.  The feet were not examined.  

On a VA musculoskeletal examination the same month the 
veteran reported bilateral foot pain with bilateral flat feet 
as well as bunion deformities.  The in service surgical 
history was noted.  After examination and x-rays the 
impression was bilateral pes planus, status post bunion 
procedure of the left first ray with subsequent moderate to 
severe degenerative arthritis of the metatarsal phalangeal 
joint, bunion deformity of the right first ray, and bilateral 
sesamoid-metatarsal degenerative arthritis.  

In his NOD submitted in October 1995 the veteran reported 
that pes planus was a preexisting condition aggravated by the 
rigors of basic training and ongoing training.  He stated 
that he performed physical training in combat boots and felt 
that his military occupational specialty was conducive of 
permanent worsening of pes planus.  

Naval hospital records from 1995 and 1996 were obtained but 
did not show any treatment of the feet.  

VA treatment records from 1996 and 1997 noted treatment of 
pes planus with orthotics.  Diagnoses on a podiatry 
consultation in August 1996 included severe degenerative 
joint disease of the left first metatarsal phalangeal joint 
due to inservice surgery in 1981, severe bilateral pes 
planus, mid foot degenerative joint disease with beaking, and 
(apparently) right hallux valgus.  

A VA genitourinary clinic record from January 1996 noted 
increased creatinine with no evidence of anatomic 
abnormality.  The veteran was advised to follow-up with the 
renal clinic.  A renal clinic record from the same month 
noted a history of chronic renal failure due to an unknown 
cause.  The veteran was hepatitis B surface antigen positive.  
A renal clinic record from May 1996 gave an impression of 
chronic renal insufficiency possibly secondary to hepatitis 
B.  Lab results were noted.  



A VA clinic record from January 1997 noted a history of 
chronic renal insufficiency.  However renal clinic treatment 
was discontinued with the proviso that the veteran should be 
referred back if he developed nephrotic syndrome.  
A VA examination of the feet was conducted in September 1998.  
The impression after examination was bilateral hallux valgus.  
The examiner did not feel that the hallux valgus or bunions 
were a direct result of the veteran's military involvement.  

The veteran underwent additional VA examinations in September 
1999.  He reported flat feet in service and stated that he 
was on his feet all of the time.  After examination the 
assessment was bilateral flexible planovalgus deformities.  
The examiner commented that there was no correlation with any 
activity in the service causing progression of 
symptomatology.  The examiner wrote that this was more of an 
anatomic variant and was not due to any activities in 
service.  No other foot disorder was specifically diagnosed 
but the examiner noted that the veteran had hallux valgus 
deformities bilaterally.  

On the general medical portion of the examination the 
examiner made an assessment that the veteran had renal 
failure.  He added that with a creatinine of 1.9 there was 
certainly some underlying disorder going on in addition to 
proteinuria.  The examiner recommended a full workup for the 
exact cause of renal failure.  He was unsure whether this was 
related to service.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  




Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (1999).   However, under certain 
circumstances, service connection may be granted on the basis 
of aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969);  Monroe v. Brown, 4 Vet. App. 513 (1993).  The 
VA General Counsel has held that service connection may be 
granted for diseases, but not defects, of congenital, 
developmental or familial origin.  When a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).  

In a recent case the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(b) 
(West 1991).  This includes medical facts and principles that 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  

Section 1112(a) of title 38, United States Code, does not 
establish a presumption of aggravation for a chronic disease 
that existed prior to service but was first shown to a 
compensable degree within the presumptive period following 
service.  VAOPGCPREC 14-98.  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

Nephritis is presumptively service connected if manifested to 
a compensable degree within one year after service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  

Analysis

Additional bilateral foot disorders to include pes planus

The Board reiterates the three requirements for a well-
grounded claim:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service aggravation of a disease of injury; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

First, the veteran is clearly proceeding on a theory of 
aggravation of additional bilateral foot disorders to include 
pes planus in service, not direct incurrence.  38 C.F.R. 
§ 3.306; see also Allen, supra.  In this regard, the Board's 
review of the evidentiary record discloses that pes planus 
was clearly noted on the examination report at the time of 
the veteran's enlistment into service.  Therefore the veteran 
is not entitled to the presumption of soundness.  38 C.F.R. 
§ 3.304(b).  


The veteran is likewise not entitled to a presumption of 
aggravation because there is no competent evidence of an 
increase in disability from pes planus in service.  38 C.F.R. 
§ 3.306.  Treatment of left hallux valgus/ a left bunion was 
shown in service but this treatment was not shown to be 
reflective of an increase in the preservice pes planus.  

The Board notes that the veteran received treatment with shoe 
inserts in service.  If the shoe inserts were arch supports 
there could be, perhaps, a weak inference of a worsening of 
pes planus although in the opinion of the Board it would not 
compel such a conclusion given that this might also merely 
show treatment of a flare-up of symptoms without worsening of 
the underlying condition.  Nonetheless, in the absence of 
medical evidence to the effect that certain treatment in 
service was indicative of a worsening of an underlying 
disorder, the Board is not competent to draw such a medical 
conclusion.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the absence of some competent evidence of permanent 
worsening of the veteran's pes planus the claim is not well 
grounded.  38 C.F.R. § 3.306;  Caluza, 7 Vet. App. 498.  
Competent medical evidence that pes planus was worsened by 
service connected hallux valgus would suffice under the Allen 
case but the record is absent any such evidence.  In fact, 
there is evidence that the veteran's pes planus preexisted 
service and was not aggravated by his military service.  This 
was the conclusion of the VA examiner who examined the 
veteran's feet in September 1999.  

There is no specific presumptive period for pes planus (see 
38 C.F.R. §§ 3.307, 3.309) and in any event as noted before, 
the VA General Counsel has concluded that there is no 
presumption of aggravation for a chronic disease which 
existed prior to service but was first shown to a compensable 
degree within the presumptive period following service.  
VAOPGCPREC 14-98.  


Simply put there does not exist competent medical evidence 
that pes planus was first incurred in service or that the 
disorder underwent an increase in disability in service.  
There is no evidence of a permanent worsening or acceleration 
beyond the normal progression of the disease.  There is no 
medical evidence that service connected hallux valgus or any 
other service-connected disability aggravates pes planus.  
38 C.F.R. § 3.306;  Allen, 7 Vet. App. 439, 448.  

As for other foot disorders the RO initially service 
connected status post bunion procedure of the left first ray 
with subsequent moderate to severe degenerative arthritis of 
the metatarsal phalangeal joint, and bunion deformity of the 
right first ray with sesamoid-metatarsal degenerative 
arthritis.  Upon review of the evidence of record it does not 
appear that additional foot disorders exist other than pes 
planus.  

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly making an assertion which is beyond his competence to 
do so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 21.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21.  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, 6 Vet. App. 136, 139, the 
veteran's lay opinion is an insufficient basis upon which to 
find his claim well grounded.  Espiritu.  Accordingly, as a 
well-grounded claim must be supported by evidence, not merely 
allegations, Tirpak, 2 Vet. App. 609, 611, the appellant's 
claim of entitlement to service connection for additional 
bilateral foot disorders to include pes planus must be denied 
as not well grounded.  

It does not appear that the RO specifically found the 
veteran's claim to be not well grounded.  Even to the extent 
that the Board considered and denied the claim on a ground 
different from that of the RO, which appears to have denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal of entitlement to service 
connection for additional bilateral foot disorders to include 
pes planus.  

Because the veteran has not submitted a well-grounded claim 
of entitlement to service connection for additional bilateral 
foot disorders to include pes planus, VA is under no 
obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  


In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

Because the veteran has not submitted a well-grounded claim 
of entitlement to service connection for additional foot 
disorders to include pes planus, the benefit of the doubt 
rule is not for application. Gilbert, 1 Vet. App. 49.


A chronic acquired kidney disorder

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service aggravation of a disease of injury; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability.  See Caluza, supra.  

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
38 C.F.R. § 3.303; Caluza, supra.  Service records contain 
lab results showing microhematuria and proteinuria with 
decreased renal function (decreased glomerular filtration 
rate and increased creatinine).  In connection with his 
pending retirement from service in 1994, the veteran 
underwent a workup of his kidneys in late 1994.  While renal 
ultrasound was negative, diagnoses were made of renal 
insufficiency or presumed renal insufficiency.  On retirement 
examination a diagnosis was made of chronic renal 
insufficiency.  A December 1994 progress note shows a history 
of, and current diagnosis of, chronic renal insufficiency 
most likely due to an interstitial nephritis.  

On VA examinations and in medical treatment records 
(including naval hospital and VA nephrology clinic records) 
after service the veteran is shown to have ongoing evidence 
of a chronic renal insufficiency or chronic renal failure due 
to an unknown cause.  


Given the diagnoses in service of chronic renal 
insufficiency, that the same diagnosis was made after service 
is sufficient to well ground the claim.  38 C.F.R. 
§ 3.303(b).  Moreover, nephritis, the most likely cause of 
the chronic renal insufficiency, is a chronic kidney 
disability that is presumed to have been incurred in service 
if manifested to a compensable degree within a year after 
service.  38 C.F.R. §§ 3.307, 3.309.  Given the diagnoses 
made and continuity of treatment and findings after service 
the Board feels that there is a reasonable probability of a 
valid claim.  

Given the Board's prior remand and the evidence of record, 
the Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Because chronic renal insufficiency was first shown in the 
course of the veteran's military service and is shown by the 
probative medical evidence to be continuing after service, 
although an exact etiology has not been determined to date, 
the evidence is persuasive that a chronic acquired kidney 
disorder manifested by chronic renal insufficiency was 
incurred in service.  

While certain testing has been negative or inconclusive and 
although the veteran was discharged from the VA clinic after 
monitoring of lab results pertaining to kidney function, 
those test results are supportive of the fact that the 
veteran has a chronic disability - albeit one that may not 
need specific treatment at present.  The diagnoses "chronic 
renal insufficiency" and "chronic renal failure" 
themselves are suggestive of impairment - the veteran's 
kidneys are performing insufficiently and/or are failing to 
some extent in their function.  



It is fairly clear from the evidence that the veteran has 
some disability - whether idiopathic or due to any of the 
possible etiologies considered by service and VA examiners - 
manifested by reduced kidney function.  Although an exact 
diagnosis has not been identified by the veteran's treatment 
providers the Board is satisfied that the onset of the 
underlying chronic kidney disorder manifested by chronic 
renal insufficiency was during the veteran's service.  In the 
absence of persuasive evidence that the condition is 
congenital, that there is not a current disability, or that 
the disorder perhaps is due to misconduct the Board can see 
no purpose in remanding this matter for additional 
development.  The evidence does not preponderate against the 
claim and therefore it is granted.  38 C.F.R. §§ 3.102, 
3.303; Gilbert, 1 Vet. App. 49.


II.  Entitlement to higher initial 
evaluations for status post right 
inguinal hernia repair, residuals of a 
partial left hamstring tear, right foot 
hallux valgus with degenerative arthritis 
of the metatarsal phalangeal joint, left 
foot hallux valgus, status post 
bunionectomy, with degenerative arthritis 
of the metatarsal phalangeal joint, a 
genitourinary disorder described as 
benign prostatic hypertrophy, and 
thromboembolic disease manifested by 
recurring pulmonary embolism.  

Factual Background

Service medical records show that in October 1975 the veteran 
was hospitalized for a right groin bulge of two months 
duration.  A large, reducible and complete right inguinal 
hernia was identified and he underwent a herniorrhaphy.  The 
hernia recurred in late 1976 and a repeat herniorrhaphy was 
performed.  Thereafter the veteran complained in February 
1977 of aching or pain.  There was felt to be some scar 
tissue but there was no recurrence.  


The service medical records do not contain an original record 
of treatment of the veteran's partial left hamstring tear, 
which, as noted in a later record, dated to 1978.  The 
service records contain no mention of an injury to the left 
hamstring or thigh until many years later.  

In July 1980 the veteran reported groin pain but the 
assessment was that it was musculoskeletal pain from exercise 
and not attributable to a hernia recurrence.  

In November and December 1981 the veteran sought treatment 
for foot pain which he claimed he had had for nine to ten 
months.  Bilateral hallux valgus with a first metatarsal 
phalangeal joint deformity was found.  Shoe inserts were 
prescribed.  A left bunionectomy was performed in March 1982. 

A medical examination in September 1984 showed the legs and 
feet to be normal.  The only abnormality was a scar of the 
right thigh.  There was no indication at this time of any 
genitourinary abnormality or thromboembolic disease.  

In December 1985 the veteran was seen for bloody sputum and 
other symptoms.  A consultation in August 1986 raised the 
possibility of sarcoidosis.  However, subsequent workup for 
sarcoidosis was negative.  X-rays in August 1986 noted mild 
cardiomegaly with no specific chamber prominence or 
infiltrate and vascular prominence raising the possibility of 
pulmonary valvular disease or pulmonary hypertension.  

The veteran was treated for a dry cough with occasional 
pleuritic chest pain and increased shortness of 
breath/dyspnea on exertion.  A pulmonary function was 
interpreted as showing mild to moderate restrictive changes.  
A computed tomography test (CT) was taken.  

Based on the CT findings additional testing was ordered that 
showed multiple bilateral segmental and subsegmental defects 
consistent with multiple pulmonary thromboemboli.  The 
veteran was hospitalized in September 1986.  

It was noted in the hospitalization report that the veteran 
had progressive dyspnea on exertion and could not complete a 
two mile run prior to admission.  Examination was essentially 
negative.  The veteran admitted to two or three episodes of 
blood in sputum when coughing.  He was treated with Heparin 
and Coumadin.  The etiology of the thromboemboli was unclear 
and it was felt that a deep venous thrombosis of the lower 
extremities could be to blame.  On discharge the veteran was 
feeling well without shortness of breath.  

The veteran's physical capacity reportedly improved after his 
hospitalization and treatment, but he continued to complain 
of a productive cough.  Repeat perfusion lung testing showed 
that the emboli were slow in resolving.  Some cardiomegaly 
was shown on x-ray in January 1987 but there was no acute 
infiltrate.  In April 1987 exertional dyspnea was termed 
mild.  By September 1987 there was no change in test results 
but the veteran had completed a Coumadin course and had only 
mild symptoms.  He could run two miles without a problem.  

A September 1987 examination was negative for hernia.  The 
lungs, heart and extremities were also normal and the veteran 
was cleared to play football.  

In late April and early May 1988 the veteran was seen for a 
cough and then for development of painful breathing with 
shortness of breath.  X-rays showed a mildly enlarged cardiac 
silhouette with no specific chamber prominence.  A perfusion 
lung scan was consistent with chronic pulmonary emboli.  

A repeat x-ray in August 1988 showed no interval change.  A 
follow-up was conducted in September 1988.  

No treatment of the feet was shown in the remainder of the 
records from the 1980's, nor was there any treatment of 
benign prostatic hypertrophy.  The veteran did receive 
treatment for right flank pain in May 1989 at which time he 
denied symptoms of a urinary tract infection.  The only 
impression was back spasms.  


The veteran was rehospitalized in February 1990.  Prior to 
admission he had symptoms including worsening dyspnea on 
exertion, pleuritic chest pain and expectoration of blood 
streaked sputum.  He denied leg pain, prolonged travel and 
prolonged bed rest.  Based on chest x-ray findings, 
electrocardiograph, ventilation perfusion scan, clinical 
examination and other tests a diagnosis was made of recurrent 
acute pulmonary emboli, secondary mild congestive heart 
failure and room air hypoxia, and underlying anti-thrombin 
III deficiency requiring life-long anti-coagulation therapy.  
He was placed on a permanent P-4 profile and a Medical Board 
was initiated.  X-rays from February 1990 showed the heart to 
be of a normal size.  

The pertinent diagnoses of the Medical Board included 
recurrent pulmonary embolism in 1990 and 1986 secondary to 
antithrombin III deficiency, and acute mild congestive heart 
failure, secondary to acute pulmonary embolism, resolved.  

In March 1990 the veteran underwent an orthopedic 
consultation for hip problems that were originally thought to 
be due to tense muscles.  During examination an apparent 
deformity of the left thigh was noted that was consistent 
with an old rupture of the hamstring (perhaps the long head 
biceps) with increased muscle mass distally and relative loss 
proximally.  

An intravenous pyelogram ordered as part of a workup of 
hematuria in connection with the Medical Board was 
unremarkable with respect to the renal collecting system, 
ureters and bladder.  There was a negligible post-voiding 
residual volume of the bladder.  

A service examination in April 1990 showed the abdomen to be 
normal and no hernia was indicated.  The lower extremities 
and the feet were also normal and no abnormality of the thigh 
or hamstring was described.  The prostate was normal as was 
the heart but some crackles in the left lung base were noted.  
By way of history the veteran reported a history of rupture 
or hernia, cramps in the legs eight months before and foot 
trouble.  The prior hernia repair and foot operation were 
noted.  A diagnosis was made of pulmonary emboli.  

Further workup was performed of the veteran's presumed 
hypercoaguable state and in this regard a report of the 
service hematology-oncology clinic concluded that neither 
prior pulmonary embolus was confirmed by angiogram.  It was 
the opinion of the clinic physician that angiothrombin III 
deficiency would need to be better confirmed before 
recommending life-long Coumadin.  

A physical therapy report from August 1990 noted a strain of 
the left hamstring.  There was a muscular defect of the 
biceps femoralis but no other abnormalities.  Motions were 
normal. 

Coumadin was discontinued for future coagulation testing and 
the veteran was returned to duty.  A chest x-ray from October 
1990 was normal.  During an unrelated hospitalization for 
vocal cord polyp removal, the heart, lungs and extremities 
were clinically found to be normal.  

In August 1991 the veteran sought treatment for a left 
hamstring pull during a basketball game.  There was normal 
function of proximal and distal joints.  Distal swelling was 
linked by the veteran with a prior injury.  

In April 1993 the veteran sought treatment for a left thigh 
pull during wind sprints.  He reported a sensation of 
cramping and tearing.  There was minor tenderness to 
palpation of what was stated to be the right quadriceps.  The 
assessment was possible muscle strain.  

At the time of the veteran's service retirement examination 
in September 1994 a hamstring bulge secondary to a muscle 
tear in 1978 was noted.  A right hallux bunion and right 
thigh scar were also observed.  No hernia was indicated.  A 
diagnosis was made of recurrent pulmonary emboli.  

By way of history the veteran reported leg cramps, a rupture 
or hernia, foot trouble, frequent or painful urination, 
kidney stone or blood in urine, shortness of breath, pain or 
pressure in the chest, a chronic cough and heart trouble.  He 
reported that he coughed up blood and was found to have a 
pulmonary embolism.  

The veteran also reported dizziness with heart failure, a 
tear or deformity of the left leg muscle, and use of 
medication for urinary tract infection.  With respect to his 
feet he reported that his left foot was operated on, and 
while the right foot was not, it had the same problem. The 
inservice surgeries were listed.  

On a podiatry consultation it was noted that the veteran had 
a history of bilateral bunions with the left corrected in 
1982 and the right currently symptomatic.  Range of motion, 
both passive and resisted, was normal.  There was a 30-degree 
valgus angulation of the first metatarsal phalangeal joint on 
the right.  The intermetatarsal angle was 10 degrees.  There 
was tenderness to palpation.  

A diagnosis was made of hallux abducto valgus.  Shoe pads for 
the right foot were prescribed.  There were no findings with 
respect to the left foot.  A follow-up examination report in 
December 1994 noted a history of left foot "spur" removal.  
The diagnoses included, in pertinent part, bilateral bone 
spurs, mildly symptomatic.  

An internal medicine consultation noted a history of 
increased creatinine.  There was a negative history of 
dysuria and urinary tract infection but there was a question 
of increased frequency.  The heart, lungs and extremities 
were incidentally noted to be normal.  

A urology consultation noted a history of hesitancy, weak 
stream and nocturia with awakening to urinate two or three 
times per night.  There was no dysuria.  It appeared that the 
prostate was 25 grams and benign.  The assessment in relevant 
part was mild obstructive symptoms and microhematuria.  

A cystoscopy of the bladder and uroflowmetry with post-void 
residuals was ordered.  Residual urine after uroflowmetry was 
140 cc with approximate capacity of 250 cc.  Maximum flow was 
6 cc/second.  There was obstruction of the urethra from the 
very high median left lobe with insignificant lateral lobe 
hypertrophy.  The diagnosis was obstructive symptoms and 
microhematuria, proteinuria and increased creatinine not of 
genitourinary origin.  It was felt that the veteran would 
benefit from use of Hytrin or from a transurethral incision 
of the prostate (TUIP).  


A November 1994 nephrology consultation noted that the 
veteran had benign prostatic hypertrophy causing mild 
obstruction.  It was also noted that the veteran had a 
history of two instances of pulmonary emboli development with 
incomplete workup of hypercoaguable state.  

The veteran denied chest pain, shortness of breath, 
hemoptysis, dyspnea and other symptoms.  It was noted that 
prior to each embolic episode he had high activity but had 
recently had lower physical activity.  Examination of the 
heart, lungs and extremities was normal.  Various etiologies 
for the various symptoms were considered.  The pertinent 
diagnosis was recurrent pulmonary embolism.  

A follow-up from the next day noted that chest x-ray showed 
evidence of pulmonary hypertension and an enlarged cardiac 
silhouette.  A diagnosis was made of increased pulmonary 
vasculature consistent with pulmonary hypertension and 
increased cardiac silhouette, most likely secondary to 
multiple prior pulmonary emboli.  

The veteran was hospitalized in November 1994 for acute 
pulmonary embolism, and baseline pulmonary hypertension.  
Other diagnoses included hyperplasia of the prostate.  On 
admission it was noted incidentally that Hytrin treatment 
achieved excellent results of immediate stream with 
urination.  The other medical history was reviewed.  

Examination of the heart, lungs and extremities was normal as 
was examination of the abdomen.  Rectal examination showed a 
slightly enlarged prostate.  Labs were reviewed and chest x-
ray showed increased pulmonary vasculature and slight 
cardiomegaly.  The impression was that the veteran was status 
post one pulmonary embolism in 1986 with a questionable 
embolism in 1990 with persistent exertional dyspnea.  There 
was also possible pulmonary hypertension by chest x-ray, 
decreased oxygen saturation and benign prostatic hypertrophy.  


Pulmonary function tests were taken and resulted in a 
diagnosis of pulmonary hypertension.  A ventilation perfusion 
scan showed a high probability of pulmonary embolism and 
results were consistent with pulmonary hypertension.  
Angiogram was normal.  

The veteran was given further testing and subsequently had 
vomiting, acute shortness of breath, pleuritic chest pain, 
low blood pressure and other symptoms.  Angiography showed 
bilateral pulmonary emboli.  An echocardiogram showed right 
ventricular hypertrophy.  

A December 1994 progress note reiterated the relevant 
findings from the hospitalization.  The relevant diagnoses 
were recurrent pulmonary embolism requiring life-long 
Coumadin therapy, no evidence of a hypercoaguable state, mild 
benign prostatic hypertrophy, and bilateral bone spurs, 
mildly symptomatic.  

VA examinations were conducted in July 1995.  

During the general medical portion of the examination, the 
veteran denied pain in the thighs.  His scars were well 
healed and he denied any problems with them.  The only 
reported symptom was occasional soreness.  Examination of the 
abdomen and lower extremities was unremarkable.  The 
assessment was hernia repair in 1975 with no current symptoms 
and no current hernia.  

In the same examination, the history of recurrent pulmonary 
embolus in service was noted.  The last recurrence was in 
1994 and thereafter the veteran was said to require 
anticoagulation for life.  However, limitations were 
restricted to around those episodes.  He denied dyspnea on 
exertion or lower extremity swelling.  There was no evidence 
of deep venous thrombosis.  Examination of the heart, lungs 
and extremities was unremarkable.  The assessment was 
recurrent pulmonary embolism, the last of which was in 1994, 
taking Coumadin for life.  He related no symptoms limiting 
his activity to include shortness of breath, chest discomfort 
or hemoptysis.  He was concerned about the effect of 
anticoagulation on his ability to work. 

With respect to the feet, the veteran reported discomfort and 
noted treatment of "bone spurs" in service.  He also 
reported benign prostatic hypertrophy treated with Hytrin 
with prostatism and nocturia four times a night, urgency, 
frequency, hesitancy and a weak stream.  These complaints 
were addressed in the course of specialty referrals.  

On an associated VA orthopedic examination the same month, 
there was a history of a partial tear of the left hamstring 
in 1978 while the veteran was stationed in South Korea with 
subsequent occasional problems in the posterior thigh region 
with occasional reinjuries.  He denied any restriction of 
activities from the hamstring tear.  

Examination showed a small defect in the mid portion of the 
hamstring musculature with a "balled up" portion of tendon 
that was slightly tender to palpation on resisted movement 
compared to the normal contralateral side.  Motor strength 
was 5/5 bilaterally and the veteran was able to do two-legged 
squatting without difficulty.  His neurovascular system was 
also intact.  The impression was a history of a left 
hamstring partial tear with a residual deficit within this 
muscle but no loss of motor strength.  The examiner added 
that the injury was occasionally symptomatic.  

During a VA "bones" examination, the veteran reported 
residual pain in the metatarsal phalangeal region.  
Examination of the right foot showed a right bunion 
deformity.  The right metatarsal phalangeal joint deformity 
measured 30 degrees of valgus.  X-rays showed a metatarsal 
phalangeal angle of the first ray measuring 30 degrees, and 
an intermetatarsal angle of 10 degrees.  

Examination of the left foot showed the surgically corrected 
left bunion deformity.  There was tenderness of range of 
motion of his left metatarsal phalangeal joint which ranged 
from 25 degrees of dorsiflexion to 10 degrees of plantar 
flexion.  X-rays showed the left prior bunion operation with 
moderate to severe post surgical arthritis of the metatarsal 
phalangeal joint.  The residual metatarsal phalangeal joint 
angle was 10 degrees.  

On examination there were also flat foot deformities with 
marked valgus of the hindfoot and forefoot supination.  X-
rays also showed moderate significant arthritis of the 
sesamoids.  

The relevant impressions were status post bunion procedures 
of the left first ray with subsequent moderate to severe 
degenerative arthritis of the metatarsal phalangeal joint, a 
bunion deformity of the right first ray with an 
intermetatarsal angle measuring 10 degrees and a metatarsal 
phalangeal joint angle of 30 degrees, and bilateral sesamoid-
metatarsal degenerative arthritis.  

In the course of a VA genitourinary examination of benign 
prostatic hypertrophy, the veteran reported voiding 
difficulty for 10 years including decreased force of the 
urinary stream, urinary frequency and nocturia.  He denied 
urethral or urinary tract infections.  He reported that he 
was taking Hytrin for benign prostatic hypertrophy.  His 
American Urological Association benign prostatic hypertrophy 
score was 18/35.  On examination the prostate was very large 
but was consistent with a benign prostate.  The assessment 
was moderately severe benign prostatic hypertrophy on 
suboptimal medication.  

During the VA examinations the veteran expressed his feeling 
that his foot problems, Coumadin therapy and other 
disabilities affected his ability to perform daily activities 
and work.  He reportedly was unemployed.  

In the veteran's NOD he stated that he had recurring problems 
with a torn and misplaced muscle in the left thigh.  He added 
that he was searching for employment and could not consider 
positions requiring leg strength and endurance.  He stated 
that any wrong movement could cause pain and recurrence of 
the tear.  

He further stated that he would awake on average three times 
a night to void and had very painful bunion deformities of 
both feet with surgery necessary on the right that interfered 
with long standing, ambulation of any distance, or any 
prolonged activity requiring being on his feet.  




With respect to his recurring pulmonary embolism, he asserted 
that each lung had embolisms that could only be removed 
surgically.  He denied shortness of breath with rest or 
simply walking but added that he had dyspnea on exertion.  

The veteran stated that taken together his disabilities 
created severe industrial block.  

A VA hospitalization report noted a diagnosis of a bladder 
neck lesion with cystoscopy and resection of the bladder neck 
in December 1995.  By history the veteran had intervention of 
urethral stricture in June 1995 with improvement of voiding 
symptoms but with remaining urgency and nocturia.  

A flexible cystoscopy noted a lesion at the bladder neck 
consistent with prostatic tissue versus a tumor.  The veteran 
reported voiding well with no hesitancy or intermittency.  He 
denied day frequency and stated that he emptied adequately.  
He denied gross hematuria.  He reportedly had stopped taking 
"Hydramine" after treatment for bladder stricture in June 
1995.  Examination was overwhelmingly negative although there 
was slight left lower extremity nonpitting edema and a 30-
gram prostate.  The veteran underwent cystoscopy, bilateral 
retrograde pyelogram and transurethral resection of an 
anterior bladder neck lesion.  

In his substantive appeal submitted in January 1996 the 
veteran repeated the same contentions as were made in his 
NOD.  

A January 1996 VA outpatient treatment record noted that the 
veteran was doing well with urination.  The impression in 
relevant part was no tumor, history of urethral stricture.  

A July 1996 VA report noted that the veteran had no tumor and 
was voiding well with good force of stream.  There was no 
dysuria.  The prostate was 2+.  The assessment was 
asymptomatic urethral stricture disease.   

In August 1996 the veteran was treated in a VA clinic for 
pain and numbness in the right first metatarsal phalangeal 
joint of the left foot and other symptomatology pertaining to 
his arches.  There was pain on palpation of the left first 
metatarsal phalangeal joint, decreased motion with pain of 
that joint, and crepitus.  There appeared to have been some 
diminished sensation over the left first metatarsal 
phalangeal joint as well.  The relevant impressions were 
severe degenerative changes of the first metatarsal 
phalangeal joint, mid foot degenerative joint disease with 
beaking and right hallux abducto valgus.  Orthotics were 
recommended.  

On VA genitourinary examination in September 1996 the veteran 
reported that he had had some difficulty with his stream and 
some hesitation.  However since his hospitalization in 
December 1995 he only had mild occasional burning with 
urination.  He denied any documented active infections but 
noted that he had been treated periodically with antibiotics 
over the years for those complaints.  He denied flank pain, 
abdominal pain, difficulty initiating urination, shortness of 
breath, cough, and other symptoms.  

The examination was normal with no pertinent abnormalities 
noted in any system examined including the lungs, heart, 
abdomen or extremities.  The relevant impression was a 
history of urethral stricture removed in June 1995 with a 
continued complaint of mild dysuria treated intermittently 
with antibiotics.  There was no anatomic evidence of 
stricture.  

An abdominal ultrasound was essentially normal except for 
fatty infiltrations in the liver.  The prostate was normal 
and measured 2.8 centimeters.  

A report from a naval hospital physician dated in October 
1996 noted that the veteran had chronic pulmonary emboli 
syndrome with significant emboli occurring in 1986, 1991, and 
1994 requiring lifelong anticoagulation with Coumadin.  

A January 1997 report noted that orthotics were helping the 
veteran's foot symptomatology.  A follow-up from July 1997 
noted that pes planus symptomatology was being decreased with 
orthotic use.  

VA treatment records and naval hospital records spanning the 
period from 1995 to 1998 show no treatment of a hernia or of 
residuals of a hamstring injury.  None of the records show 
any abnormality of the heart or lungs although the veteran 
was followed for monitoring of Coumadin/Warfarin.  

The heart, lungs and extremities were normal on examination 
in April 1997.  The same month the VA clinic wrote that there 
was no reason the veteran could not stand for a 10-hour 
workday and lift 80 pounds.  He was working full time at 
"auto-zone" and would stand all day.  The veteran could not 
obtain employment at the United States Postal Service because 
of a concern over his physical condition.  

A November 1997 follow-up noted that the veteran was 
overweight.  Examination of the chest, and heart was normal.  

Various naval hospital lab results were submitted but these 
are uninterpreted and they appear to have little pertinence 
to the claims for higher evaluations that are under 
consideration.  

Additional VA examinations were conducted in September 1998.  

On examination of the feet there were mildly correctable 
deformities of the feet with obvious bunions that were tender 
to palpation at the metatarsal phalangeal joints of both 
great toes.  

With respect to the left foot there was a well-healed 
incision of the left great toe and an obvious bunion that was 
tender to palpation at the metatarsal phalangeal joint.  The 
left great toe showed a hallux valgus angle of approximately 
15 degrees after corrective osteotomy.  The intermetatarsal 
angle was about 12 degrees to 14 degrees.  The prior 
osteotomy had collapsed and there was increased sclerosis in 
that region.  A large osteophyte was present off the P1 
phalanx of the left great toe.  This was felt in all 
likelihood to be contributing to the tenderness about his 
bunion.  


As for the right foot, a large bunion was present over the 
medial aspect of the right great toe metacarpal.  This was 
tender to palpation at the metatarsal phalangeal joint.  
There was limited range of motion at the metatarsal 
phalangeal joint of the right great toe with a hallux valgus 
angle of 30 degrees and an intermetatarsal angle of about 15 
degree and narrowing of the metatarsal phalangeal joint 
space.  

The impression was bilateral hallux valgus, worse on the 
right than the left.  

A VA general medical examination the same month noted no 
symptoms attributable to residuals of thromboembolic disease.  
Examination of the heart and lungs was unremarkable.  
International normalized ratio (INR) was also noted.  

The examiner felt that the veteran did not have an 
antithrombin-3 deficiency but noted that numerous 
hypercoaguable states could lead to a history similar to his.  
He clearly had a hypercoaguable condition and was felt to be 
at significant risk for development of a pulmonary embolism 
and death could result if he did not remain on 
anticoagulation therapy.  Close follow-up for the remainder 
of his life was indicated.  The veteran incidentally noted 
that he could not obtain employment at the post office 
because his records indicated that he had emphysema.  

During a genitourinary examination in September 1998 it was 
noted that the veteran had not been seen in the VA 
genitourinary clinic since 1996.  He reported nocturia three 
times a night and urgency.  There was no incontinence and 
stream was okay.  There was no problem with erections or 
urinary tract infections.  Examination was unremarkable 
except for a 20-gram prostate with good tone and no 
tenderness.  The assessment was that the veteran had mild 
irritative voiding symptoms.  There was nothing that seemed 
significant and nothing in the nature of urethral stricture.  
No treatment was warranted at the present time.  

Various VA examinations were conducted in Sept 1999.  On the 
VA "muscles" examination the examiner wrote that the 
veteran complained of pain in the inguinal region with 
strenuous activity.  He also reported cramping while in bed 
and gave a history of pulling his left hamstring muscle in 
Korea.  With respect to the feet the veteran reported flat 
feet and bunion surgery on the left foot in 1981.  

Motor function was intact.  There was 5/5 strength in the 
hamstrings.  There was no tenderness to palpation.  The 
assessment was that there was no clinical evidence of any 
pathology of the left hamstring.  The pelvic complaints were 
due to inguinal hernias.  There were no bony or muscular 
pelvic pathologies.  

On a VA scars examination, the scar from the inguinal 
herniorrhaphy was linear with slight elevation, nontender and 
nonadherent.  There was no ulceration or skin breakdown.  
There was no significant underlying tissue loss.  There was 
no inflammation, edema, or keloid formation.  The scar 
appeared flesh colored to light tan.  There was no apparent 
limitation due to the scar.  The scar from the veteran's foot 
operation in service was likewise essentially normal.  

The VA general medical portion of the examination on 
September 18, 1999 noted healed inguinal scars.  A small 
early indirect hernia could be palpated but did not 
completely protrude.  There was no pain or tenderness.  The 
physician's assessment was that the hernia repair was in good 
shape and not in need of revision.  

With respect to the veteran's thromboembolic disease it was 
noted that he had three pulmonary emboli with uncertain 
instigating factors and required life-long use of Coumadin.  
The lungs and heart were normal to clinical examination.  
There was trace edema in the lower extremities.  A chest x-
ray showed a borderline sized heart and slight increased 
density in the right upper lobe but the lungs were free of 
infiltrates and the x-ray was essentially unchanged since 
December 1995.  

A VA neurological examination noted a history of a left 
hamstring tear with intermittent cramping.  The cramping 
would by history occur especially when bending down to pick 
something up as well as in bed at night.  Sensory and motor 
examination was negative or normal as were deep tendon 
reflexes.  The examiner stated that there could be 
intermittent pain and cramping of the left hamstring but 
there was no focal neurological deficit.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. 119, the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45;  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  



The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Unilateral hallux valgus is assigned a rating of 10 percent 
if either operated with resection of metatarsal head or if 
severe (if equivalent to amputation of great toe).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  


For other foot injuries, a 30 percent rating is assigned for 
a severe case.  If moderately severe, a 20 percent rating is 
appropriate.  If the foot injury is moderate a 10 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98.  

The Board notes that during the pendency of the veteran's 
appeal new regulations were issued revising the diagnostic 
criteria for rating muscle injuries effective July 3, 1997.  
62 Fed. Reg. 30235 (June 3, 1997).  Where a regulation 
changes after the claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the changes to the criteria for evaluating muscle 
injuries were intended to be non-substantive in nature.  
Accordingly neither version is more favorable than the other 
under Karnas.  

A slight disability of muscles typically results from a 
simple wound of muscle without debridement or infection.  
Service medical records will show a superficial wound with 
brief treatment and return to duty.  There will be healing 
with good functional results.  No cardinal signs or symptoms 
of muscle disability should be shown.  Objective findings 
will be limited to perhaps a minimal scar.  There should be 
no evidence of fascial defect, atrophy or impaired tonus.  
There should be no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56.  

A moderate disability of muscles typically results from a 
through and through or deep penetrating wound or short track 
from a single bullet, small shell or shrapnel fragment 
without explosive effect or a high velocity missile, 
debridement or prolonged infection.  Service department 
records or other evidence will show inservice treatment for 
the wound.  There should be a record of consistent complaints 
of one or more of the cardinal signs or symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  

Objective findings may include small or linear entrance 
and/or exit scars indicating a short track of a missile 
through muscle tissue; some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold or fatigue when compared to the sound side.  
Id.  

For VA rating purposes the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  Id.  

A noncompensable evaluation is provided for a slight injury 
to muscle group XIII, the "Posterior thigh group, Hamstring 
complex."  A 10 percent evaluation is indicative of a 
moderate injury.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

The rating criteria for evaluating respiratory disabilities 
were also changed in the course of the veteran's appeal 
effective October 7, 1996.  61 Fed. Reg. 46720 (Sept. 5, 
1996).  

Effective October 7, 1996, the rating schedule provides for a 
noncompensable evaluation for asymptomatic pulmonary vascular 
disease following resolution of pulmonary thromboembolism.  A 
30 percent evaluation requires symptomatic residuals 
following resolution of acute pulmonary embolism.  A 60 
percent evaluation is assigned where there is chronic 
pulmonary thromboembolism requiring anticoagulant therapy or 
following inferior vena cava surgery without evidence of 
pulmonary hypertension or right ventricular dysfunction.  A 
100 percent evaluation is provided where there is primary 
pulmonary hypertension or chronic pulmonary thromboembolism 
with evidence of pulmonary hypertension, right ventricular 
hypertrophy, or cor pulmonale or pulmonary hypertension 
secondary to other obstructive disease of pulmonary arteries 
or veins with evidence of right ventricular hypertrophy or 
cor pulmonale.  The rating code provides that residuals 
following pulmonary embolism may be evaluated under the most 
appropriate diagnostic code such as bronchitis or chronic 
pleural effusion or fibrosis;  however, such rating may not 
be combined with an evaluation for pulmonary vascular 
disease.  38 C.F.R. § 4.97, Diagnostic Code 6817.  

The prior rating criteria for respiratory diseases provided 
no specific diagnostic code for pulmonary embolism or 
thromboembolic disease or other pulmonary vascular disease.  
However, the previous version of the Diagnostic Code that the 
disorder is currently evaluated under states that passive 
congestion of the lung should be rated according to the 
underlying disease.  38 C.F.R. § 4.97, Diagnostic Code 6817 
(effective prior to October 7, 1996).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

Residuals of a lung abscess were to be evaluated under the 
previous regulations as chronic pleurisy following empyema; 
the postoperative requirement for a 100 percent evaluation is 
thoracoplasty (an operation to reduce the interpleural space) 
rather than pneumolysis (separation of the lung and costal 
pleura from the endothoracic fascia).  In a moderate case 
with some embarrassment of respiratory function a 10 percent 
evaluation would be warranted for residuals of purulent 
empyema.  A moderately severe case with residual marked 
dyspnea or cardiac embarrassment on moderate exertion was 
evaluated as 30 percent disabling.  A severe case with 
extensive pleural or pleuropericardial adhesions, marked 
restriction of respiratory excursions or chest deformity that 
is intractable to treatment is evaluated as 60 percent 
disabling.  A very severe case is rated 80 percent disabling 
where, in addition to the findings for a 60 percent 
evaluation, there is persistent underweight with marked 
weakness and fatigability on slight exertion.  38 C.F.R. 
§ 4.97, Diagnostic Code 6809 (effective prior to October 7, 
1996).  

Chronic bronchitis under the prior criteria was evaluated as 
noncompensably disabling in the event of a mild case with 
slight cough, no dyspnea and few rales.  A 10 percent 
evaluation was assigned for a moderate case with considerable 
night or morning cough, slight dyspnea on exercise, or 
scattered rales.  


A 30 percent evaluation was assigned for a moderately severe 
case with persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea with 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  

A 60 percent evaluation was assigned for a severe case with 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment.  

A 100 percent evaluation would be assigned for a pronounced 
case with copious productive cough, dyspnea at rest, 
pulmonary function tests showing a severe degree of chronic 
airway obstruction, symptoms of severe associated emphysema 
or cyanosis and findings of right sided heart involvement.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (effective prior to 
October 7, 1996).  

A 0 percent evaluation is assigned for an inguinal hernia if 
the hernia is remediable but not operated on, or if it is 
either small, reducible, or without true hernia protrusion.  
A 10 percent rating is assigned where there is a 
postoperative recurrent hernia that is readily reducible and 
well supported by truss or belt.  A 30 percent rating is 
assigned where the inguinal hernia is small, postoperative 
recurrent, or unoperated unremediable, not well supported by 
truss or not readily reducible.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527, injuries, 
infections, hypertrophy or postoperative residuals may be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Voiding dysfunction is rated as either urine leakage, 
frequency, or obstructed voiding. 38 C.F.R. § 4.115a.  




Where there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day, 
a 60 percent rating is assigned.  Where the symptoms require 
the wearing of absorbent materials that must be changed two 
to four times per day, a 40 percent evaluation is assigned.  
Where the symptoms require the wearing of absorbent materials 
which must be changed less than two times per day, a 20 
percent evaluation is appropriate.  Id.  

With respect to urinary frequency, where there is a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night, a 40 percent evaluation is 
assigned.  Where there is a daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night, a 20 evaluation is awarded.  Where there is 
daytime voiding interval between two and three hours, or 
awakening to void two times per night, a 10 evaluation is 
assigned.  Id. 

In cases of obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization , a 30 
evaluation is provided.  Id. 

Where there is marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following, a 10 percent evaluation is 
appropriate:  

1. Post void residuals greater than 150 cc;
2. Uroflowmetry;  markedly diminished peak flow rate (less 
than 10 cc/sec);
3. Recurrent urinary tract infections secondary to 
obstruction;  or
4. Stricture disease requiring periodic dilatation every 2 to 
3 months.  Id.

Where there is obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year, 
a 0 percent rating is assigned.  Id.  


Where there is a urinary tract infection with poor renal 
function, the disorder is rated as renal dysfunction.  
Otherwise, where there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or continuous intensive management, a 30 
percent evaluation is provided.  Where the symptoms require 
long-term drug therapy, 1-2 hospitalizations per year and/or 
intermittent intensive management, the appropriate evaluation 
is 10 percent.  Id.

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. 
§ 4.118,  Diagnostic Code 7803 (1999).  A superficial scar 
that is tender and painful on objective demonstration is 
rated 10 percent disabling.  38 C.F.R. § 4.118a, Diagnostic 
Code 7804 (1999).  A scar may also be rated based on 
limitation of function of a part affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 7805 (1999).  

While not all criteria have to be shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

As noted previously, when all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert, 1 Vet. App. 49.  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to higher initial evaluations are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, 
plausible claims have been presented.  Murphy, 1 Vet. 
App. 78.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his hamstring, hernia, feet, thromboembolic, and prostate 
symptoms (that are within the competence of a lay party to 
report) are sufficient to conclude that his claims for higher 
initial evaluations for those disabilities are well grounded.  
King, 5 Vet. App. 19.  

The Board is satisfied, based on the prior Board remand and 
the other evidence of record, that all relevant facts have 
been adequately developed for the purpose of adjudicating the 
claims; no further assistance in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991);  White v. Derwinski, 1 
Vet. App. 519 (1991).  


Left Hamstring Tear

The residuals of the veteran's partial left hamstring tear 
are currently evaluated as noncompensably disabling under 
Diagnostic Code 5313 which, as stated above, is indicative of 
a slight disability of muscles in Muscle Group XIII.  A 
slight disability of muscles as stated above, typically 
results from a simple wound of muscle without debridement or 
infection.  That appears to be the case here.  Service 
medical record entries are consistent with a finding that, as 
anticipated by the regulations, the veteran's hamstring tear 
was a superficial wound with brief treatment and return to 
duty.  Moreover the evidence supports that there was good 
healing with good functional results.  

Although the record of the initial 1978 hamstring injury is 
not in the record, the fact that no treatment was thereafter 
shown for residuals of a partial left hamstring tear until 
many years later and the fact that the veteran was able to 
perform his service duties, play sports and the like for many 
years after 1978 without apparent limitation from the injury 
is evidence that the injury was not significant and healed 
with good functional results.  A service examination in 1984 
made no reference to the injury and the legs were normal.  

From 1990 onward, the veteran is shown to have some 
complaints of cramping, soreness or pain in the left 
hamstring/thigh, and he had a few reported reinjuries in 
1990, 1991, and 1993.  However, none of the records of these 
injuries show any significant limitation.  The only notable 
finding was a muscle defect and there was normal function of 
proximal and distal joints.  

The only relevant finding shown at the time of the veteran's 
retirement from service was the defect of the left thigh.  He 
reported cramping of the leg.  

However, although the evidence is persuasive that the veteran 
had healing of his hamstring tear with good functional 
results in service, it is not clear that objective findings 
can be said to be limited to a minimal scar without atrophy, 
impaired tonus or fascial defect.  Accordingly there is some 
question as to whether the disability picture is in fact more 
consistent with the current noncompensable evaluation or 
whether a higher 10 percent evaluation is factually 
supported.  

The veteran has a defect in the area of the in-service 
hamstring injury, observed in service and thereafter, in the 
nature of a fascial defect.  This was shown to be slightly 
tender during a resisted knee flexion maneuver on VA 
examination in 1995.  There are no other objective 
indications of disability to include a scar due to the muscle 
tear, loss of deep fascia or muscle substance, or impairment 
of muscle tonus;  the veteran has subjectively complained at 
various times of cramping or soreness in his leg with bending 
and while sleeping.  

In fact, the objective evidence shows that despite the muscle 
defect, there is full strength in the leg and an unimpaired 
ability to squat fully.  On the most recent examination in 
September 1999 there was no objective indication of 
pathology.  This is consistent with at best a slight injury.  

It can be inferred from the veteran's NOD that he is 
contending he has cardinal signs of muscle disability, namely 
weakness, loss of power, or lowered threshold of fatigue.  
Specifically, he reported he could not consider jobs 
requiring leg strength and endurance and stated that a wrong 
move would cause pain and a recurrence of his tear.  He is 
competent to describe his symptomatology and there is no 
suggestion in the record that his assertions should be deemed 
less than credible.  However, despite the fact that he may 
feel that he has decreased leg strength and endurance, as 
noted above, there is no objective evidence of impairment to 
include loss of power, weakness, lowered threshold of 
fatigue, or impairment of coordination due to the injury at 
any time after service.  

A medical assessment of his actual ability is more competent, 
credible and persuasive than the veteran's appraisal, at 
least in terms of objectively assessing medical disability.  

Upon consideration of all of the evidence of record, the 
Board concludes that the veteran's injury does not nearly 
approximate a moderate disability of muscles.  He experiences 
some cramping or soreness and has a slight muscle defect but 
he has shown no treatment or any substantial functional 
impairment due to the injury and his partial hamstring tear 
is not the kind of injury contemplated by the regulations as 
resulting in a moderate muscle disability.  The Board 
concludes that the residuals of the veteran's partial left 
hamstring tear are more appropriately characterized as 
slightly disabling, and therefore the criteria for an initial 
compensable evaluation have not been met or nearly 
approximated.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

The Board gave full consideration to functional impairment, 
both as directed by the rating criteria pertaining 
specifically to muscle injuries and because muscle injuries 
by definition implicate limitation of motion.  DeLuca, 8 Vet. 
App. 202; VAOPGCPREC 09-98.  There was no objective evidence 
of incoordination, weakness or fatigability due to the 
service connected hamstring tear.  The only arguable evidence 
of painful motion was slight tenderness of a defect in the 
mid hamstring area during a resisted flexion maneuver.  

In the context of all of the other evidence of record it is 
clear that this evidence, taken together with the evidence in 
service and the objective evidence of residuals of the 
inservice muscle tear, does not justify a characterization of 
the veteran's muscle disability as moderate.  There is no 
other functional impairment due to the hamstring injury.  He 
feels he is limited in what he can do but has not shown any 
treatment of hamstring reinjury since service.  He has not 
shown any atrophy, lack of tone, impairment of gait, or 
incoordination.  He has not shown that he requires use of a 
brace or cane.  In short, the evidence of functional 
impairment is slight and the veteran's muscle disability is 
likewise best characterized similarly.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable evaluation for the left 
hamstring tear.  Gilbert, 1 Vet. App. 49, 53.

In view of the denial of entitlement to an initial 
compensable evaluation for the left hamstring tear, the Board 
finds no basis for assignment of "staged" ratings as 
contemplated in Fenderson, supra.


Right Inguinal Hernia Repair

With respect to the claim of entitlement to a higher initial 
evaluation for status post right inguinal hernia repair, the 
disability was initially evaluated as noncompensable.  As 
noted above, a 0 percent evaluation is assigned for an 
inguinal hernia if the hernia is remediable but not operated 
on, or if it is small, reducible, or without true hernia 
protrusion.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

The next higher evaluation of 10 percent is assigned in the 
case of a postoperative recurrent hernia that is readily 
reducible and well supported by truss or belt.  Id. 

Historically the veteran's injury occurred in 1975.  At the 
time a large hernia was noted and surgery was accomplished.  
However there was a recurrence of the hernia and a repeat 
surgical procedure was necessary.  Thereafter he felt that he 
had hernia symptoms on a few occasions but no recurrent 
hernia was shown.  

In fact, prior to the 1999 examination, no recurrence of the 
hernia is shown and the veteran did not receive any treatment 
for a hernia.  Therefore the Board concludes that prior to 
September 18, 1999 the criteria for a compensable evaluation 
were not met or nearly approximated.  Even the noncompensable 
evaluation requires some showing of a hernia.  

On VA examination on September 18, 1999, an early indirect 
inguinal hernia with incomplete protrusion was shown.  This 
raises the question of which evaluation is a better fit:  a 
noncompensable evaluation because the hernia is small, 
without full protrusion and is not felt to require treatment 
including revision; or, a 10 percent evaluation because the 
hernia is postoperative recurrent.  In the view of the Board 
because the hernia is palpated and diagnosed, and is 
postoperative recurrent, it fits best within the criteria for 
a 10 percent evaluation rather than a 0 percent rating.  In 
so deciding doubt was resolved in the veteran's favor.  
38 C.F.R. §§ 3.102, 4.3.  

Having determined that a 10 percent evaluation is warranted 
as of September 18, 1999 but not before, the next question to 
be addressed is whether the next higher evaluation of 30 
percent is supported as of September 18, 1999.  

The Board is of the opinion that the evidence of record does 
not support a 30 percent evaluation as of September 18, 1999.  
The 10 percent and 30 percent evaluations both anticipate a 
small or postoperative recurrent hernia.  The difference 
between the 10 percent evaluation and the 30 percent 
evaluation is that a hernia that is 10 percent disabling is 
readily reducible and well supported by truss or belt whereas 
a 30 percent rating is assigned where the hernia is either 
unremediable, not readily reducible or not well supported by 
truss.  

The veteran's hernia does not even fully protrude and does 
not require any treatment including a truss or belt.  
Therefore the evidence does not support that the hernia is 
unremediable or not readily reducible.  The degree of 
disability is obviously closer to that contemplated in a 10 
percent evaluation than that contemplated by a higher 
evaluation of 30 percent.  

The veteran's inguinal scar was medically evaluated but was 
not shown to be poorly nourished with repeated ulceration, 
objectively tender or painful, or productive of limitation of 
function. 38 C.F.R. § 4.118a, Diagnostic Codes 7803, 7804, 
7805.  Accordingly a separate compensable evaluation for the 
surgical scar is not in order.  

Finally the Board notes that further staging of ratings as 
contemplated in Fenderson, supra, is not for application.


Right and Left Foot Hallux Valgus with Bunions and 
Degenerative Arthritis

Historically, in service the veteran had correction of a left 
hallux valgus deformity with removal of a bunion.  Although 
he has claimed that the right foot was also symptomatic, 
treatment of the left foot was evidently prioritized and with 
time the right foot symptomatology progressed to the extent 
that the right foot is currently felt by the veteran to be 
more symptomatic than the left.  

The question of what symptoms are due to the service 
connected disabilities is clouded by the existence of 
nonservice connected pes planus, and clearly the veteran has 
pes planus with some deformity of his feet and pain in the 
feet.  

However, from the probative evidence, including the results 
of multiple VA examinations of the feet, and considering the 
description of the service connected condition, the Board 
concludes that the symptomatology attributable the service 
connected left and right foot disabilities essentially 
includes pain in the great toes with limitation of motion of 
the left great toe.  The pain is apparently due to hallux 
valgus/ bunions, degenerative changes and, according to one 
VA examination, partial failure of the operation in service 
on the left toe.  

The veteran also has pain in the mid portion of the foot.  It 
is unclear whether this is primarily due to mid foot 
degenerative changes (sesamoid degenerative arthritis has 
been included in the description of the service connected 
disability by the RO in 1995) or whether it is due to 
nonservice connected pes planus.  

Each foot disability is currently evaluated as unilateral 
hallux valgus and/or a foot injury and a separate 10 percent 
evaluation is assigned for each foot.  A higher evaluation is 
not available under the rating schedule for unilateral hallux 
valgus (deviation of the tip of the great toe or the main 
axis of the toe toward the outward or lateral side of the 
foot).  




A higher evaluation of 20 percent is available under 
Diagnostic Code 5284 in the event of a moderately severe foot 
injury.  A 10 percent evaluation is indicative of only a 
moderate injury of the foot.  

As noted above Diagnostic Code 5284 may involve limitation of 
motion and therefore requires consideration under sections 
4.40 and 4.45.  VAOPGCPREC 09-98.  The Board notes that 
detailed consideration has been given to functional 
impairment.  The veteran has stated that he is limited from 
activities involving protracted walking or standing because 
of foot pain.  His feet are painful and it appears that he 
was working in an occupation in 1997 in which he was required 
to be on his feet all day.  There is no evidence of 
incoordination or fatigability due to the service connected 
disability of the feet and there has been no evidence of use 
of prosthetic appliances such as a cane or brace to ambulate.  
However, the veteran has required shoe inserts at various 
times.  It is unclear to what extent these were for hallux 
valgus versus for pes planus.  

The question at issue is whether by reason of functional 
impairment there is disability in addition to disability 
associated with the specific criteria contained in a 
Diagnostic Code such that taking functional impairment into 
account the veteran's overall degree of disability more 
nearly approximates the criteria for the next higher 
evaluation.  See DeLuca, supra.  In the judgment of the Board 
the answer to that question is yes.  

The Board is of the opinion that a 10 percent evaluation is 
appropriate for the hallux valgus deformity of each foot.  
However a 10 percent evaluation for each foot does not fully 
compensate for the service-connected degenerative changes or 
functional impairment by virtue of bunion pain that according 
to the veteran interferes to some extent with his ability to 
tolerate long periods of standing or weight-bearing on his 
feet.  


Taking into consideration the veteran's increased 
symptomatology with standing from his service connected 
bilateral foot disability (seeing that functional impairment, 
specifically pain in the feet, from pes planus has not been 
adequately disassociated medically from disability due to the 
service connected disability) the Board concludes that the 
service connected disability is more appropriately rated as a 
foot injury of each foot and his symptoms are closer to 
moderately severe than to moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Board considered whether a higher evaluation than 20 
percent for each foot was supported using any of the other 
diagnostic criteria pertaining to the feet.  An evaluation of 
30 percent or 50 percent is available for pronounced 
unilateral or bilateral pes planus, which as noted above, is 
not service connected.  A rating of 30 percent or higher is 
also available for unilateral or bilateral claw foot or 
acquired pes cavus where there is marked contraction of the 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity.  From 
review of the treatment records and VA examination reports it 
is evident that the veteran's disability picture from the 
service connected left and right foot disabilities in no way 
resembles those criteria.  

The only other listed disorder of the feet for which a 30 
percent or higher evaluation is provided is severe malunion 
or nonunion of the tarsal or metatarsal bones under 
Diagnostic Code 5283.  The veteran has arthritic changes of 
the feet but no malunion or nonunion of the bones is noted 
and no diagnosis of malunion or nonunion has been made in the 
reports of record.  

The veteran's left toe operative scar was medically evaluated 
but was not shown to be poorly nourished with repeated 
ulceration, objectively tender or painful, or productive of 
limitation of function.  38 C.F.R. § 4.118a, Diagnostic Codes 
7803, 7804, 7805.  Accordingly, a separate compensable 
evaluation for the scar is not in order.  

Finally the Board notes that assignment of "staged" ratings 
as contemplated in Fenderson, supra, is not for application.



Benign Prostatic Hypertrophy

The veteran's claim is currently evaluated initially as 
noncompensably disabling from May 1, 1995 to December 17, 
1995 and from February 1, 1996 to September 25, 1998 (from 
12/18/95 to January 31, 1996 the veteran was receiving a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 based 
on convalescence after hospitalization).  

That initial evaluation is consistent with, in the words used 
by the RO, "the absence of significantly disabling urinary 
incontinence or frequency."  This is apparently a reference 
to 38 C.F.R. § 4.31 (1999), which provides that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  As noted above a prostate disorder 
is evaluated either in accordance with voiding dysfunction 
(urine leakage, frequency or obstructive voiding) or urinary 
tract infection whichever appeared predominant.  Of the 
criteria in these categories, a noncompensable evaluation is 
only provided is evidence of increased 
frequency (specifically nocturia), obstructive symptomatology 
due to stricture with decreased force of stream and some 
hesitancy and post void residual urine in the bladder, and 
pain with urination that has been treated with antibiotics as 
if a urinary tract infection.  Upon consideration of the 
documented genitourinary symptoms and considering which 
symptoms allow for the most favorable evaluation, the Board 
concludes that the service connected benign prostatic 
hypertrophy is primarily manifested by (and most favorably 
evaluated in accordance with) urinary frequency.  



The evidence from May 1, 1995 to December 17, 1995 and from 
February 1, 1996 to September 25, 1998 consists of the 
veteran's statements, VA examinations and treatment records.  
This evidence shows that the veteran claimed that he awakened 
to void between three and four times per night.  This 
evidence is most consistent with a 20 percent evaluation.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527. 

Each of the prior rating decisions considered various 
evidence in assigning the ratings provided.  However, while 
ultimately the veteran's report of the extent of his nocturia 
was considered in decisions to award 20 percent and 40 
percent evaluations, effective September 26, 1998 and 
September 11, 1999 respectively, there has been no 
consideration of his earlier assertion in his NOD and 
substantive appeal regarding the extent of his nocturia.  The 
veteran stated at that time that he would awaken an average 
of three times a night to void.  This is consistent with what 
the veteran told treatment providers in connection with his 
discharge workup and clearly falls within the criteria for a 
20 percent evaluation.  Therefore a 20 percent evaluation is 
granted for the above period.  

Having determined that a 20 percent evaluation is in order 
from May 1, 1995 to December 17, 1995 and from February 1, 
1996 to September 25, 1998, before addressing the issue of a 
higher evaluation from September 26, 1998 to September 10, 
1999, some discussion is in order as to whether an evaluation 
of even higher than 20 percent is supported from May 1, 1995 
to December 17, 1995 and from February 1, 1996 to September 
25, 1998.  

Upon consideration of the probative evidence the Board 
concludes that an evaluation in excess of 20 percent is not 
supported for the period May 1, 1995 to December 17, 1995 and 
from February 1, 1996 to September 25, 1998.  As stated 
before, the predominant and most favorable method of 
evaluating the veteran's symptoms is in accordance with 
urinary frequency.  A higher evaluation is only available 
when there is a daytime voiding frequency of less than an 
hour or awakening to void five or more times a night.  The 
evidence only shows a nighttime voiding frequency of three to 
four times a night.  Therefore the criteria for a higher 
evaluation during this period are not met or nearly 
approximated. 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527.


Higher evaluations are provided for renal dysfunction and for 
urine leakage, neither of which are shown to be a function of 
the service connected benign prostatic hypertrophy and the 
veteran has not shown any use of absorbent undergarments for 
urine leakage.  A 30 percent evaluation could be assigned 
evaluating the disorder as a urinary tract infection if there 
was evidence of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management.  
However, the evidence of record shows only periodic treatment 
with antibiotics for pain with urination.  There is no 
evidence of hospitalization for urinary tract infection, or 
of continuous intensive management.  

Moving on to the next period at issue, as noted, the RO 
granted a 20 percent evaluation for benign prostatic 
hypertrophy for the period from September 26, 1998 to 
September 10, 1999.  The evidence from this period, as with 
the periods previously considered showed that benign 
prostatic hypertrophy was manifested primarily by urinary 
frequency with awakening to void three to four times per 
night.  

As discussed above, a higher evaluation of 40 percent is only 
available when there is a daytime voiding frequency of less 
than an hour or awakening to void five or more times a night.  
The evidence only shows a nighttime voiding frequency of 
three to four times a night.  Therefore the criteria for a 
higher evaluation during this period are not met or nearly 
approximated.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527.

Likewise, as stated above, higher evaluations are provided 
for renal dysfunction and for urine leakage, neither of which 
are shown to be a function of the service connected benign 
prostatic hypertrophy and the veteran has not shown any use 
of absorbent undergarments for urine leakage.  



A 30 percent evaluation could be assigned evaluating the 
disorder as a urinary tract infection if there were evidence 
of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management.  
However, the evidence of record shows only periodic treatment 
with antibiotics for pain with urination.  There is no 
evidence of hospitalization for urinary tract infection, or 
continuous intensive management.  

The final matter for consideration is whether an evaluation 
in excess of 40 percent is warranted for the period from 
September 11, 1999 onward.  Upon review of the evidence 
pertinent to that issue, which consists of the VA 
examinations conducted in September 1999, benign prostatic 
hypertrophy is manifested by increased voiding with awakening 
to void four to five times per night.  

A higher evaluation is only provided provided 
for renal dysfunction, which, again, is not shown to be 
associated with benign prostatic hypertrophy.  


Thromboembolic Disease Manifested by Recurring Pulmonary 
Embolism

The veteran's service connected thromboembolic disease is 
currently evaluated as 60 percent disabling, effective from 
October 7, 1996.  This evaluation is provided for chronic 
pulmonary embolism requiring anticoagulant therapy.  The 
award was made effective October 7, 1996, the date of the 
revision in the criteria for evaluating diseases of the lungs 
and pleura.  Prior to the change in regulation there were no 
specific criteria for evaluating the veteran's thromboembolic 
disease.  

The two matters for consideration are entitlement to an 
initial compensable evaluation prior to October 7, 1996, and 
entitlement to an evaluation higher than 60 percent effective 
October 7, 1996.  

As for a compensable evaluation prior to October 7, 1996, 
while the Karnas case instructs that the more favorable 
version of a regulation should be applied 1995 
to October 6, 1996) the prior regulatory criteria must be 
utilized by analogy.  38 C.F.R. § 4.20.  

As noted above, the diagnostic code used to currently 
evaluate the veteran's disability, Diagnostic Code 6817, did 
exist prior to the regulatory change but previously only 
stated that passive congestion of the lung was to be rated in 
accordance with the underlying disease process.  Prior to 
October 7, 1996 the veteran's thromboembolic disease was 
rated by analogy to the criteria for emphysema (Diagnostic 
Code 6603).  However, the Board is of the opinion that the 
closest analogous rating criteria appear to be under 
Diagnostic Code 6600, chronic bronchitis, and Diagnostic Code 
6809, lung abscess, which is evaluated in accordance with the 
criteria of Diagnostic Code 6811, purulent empyema.  Both 
contemplate cardiac involvement in the more severe cases 
similar to the criteria for pulmonary vascular disease and 
both take into consideration the veteran's primary complaint 
of dyspnea with exertion.  

Using the criteria in effect prior to October 7, 1996 for 
bronchitis, the veteran has no cough, rales or any impairment 
demonstrated in medical reports or on VA examinations.  
However, in his NOD he did claim dyspnea on "any exertion" 
although he denied shortness of breath at rest or when 
"simply walking."  

Therefore, the veteran either can be said to have no dyspnea, 
in that no treatment or assessment of the same is shown in 
medical records or it can be said that he has some dyspnea on 
exertion based on his averment that this is the case.  
Putting aside for a second the question of whether to accept 
the veteran's assertion as to dyspnea, the objective evidence 
of dyspnea, or whether to find a middle ground, and accepting 
for the purpose of argument that the veteran has some degree 
of dyspnea, the question arises how to best fit his statement 
of his symptomatology into the pertinent regulatory criteria.  

Under the criteria for evaluating bronchitis in effect prior 
to October 7, 1996, a 10 percent evaluation refers to 
symptoms including slight dyspnea on exercise, a 30 percent 
includes considerable dyspnea on exercise, and a 60 percent 
evaluation refers to dyspnea on slight exertion.  The 100 
percent evaluation refers to dyspnea at rest.  

The veteran denies dyspnea at rest.  He states that he has 
shortness of breath with "any exertion" but also denies 
shortness of breath when "simply walking."  From this the 
Board concludes that the veteran is not contending that he 
has dyspnea on slight exertion, as walking would be, in the 
judgment of the Board, in the nature of slight exertion.  
Therefore the dyspnea claimed by the veteran is either akin 
to slight dyspnea with exercise or considerable dyspnea with 
exercise.  

Considering the veteran's assertions as to dyspnea in view of 
the objective evidence from the medical reports and VA 
examinations, the Board does not find that the veteran lacks 
credibility in that he is competent to assess his own 
symptoms including a feeling that he is short of breath with 
a certain amount of exercise.  However for the purpose of 
rating his condition the Board has to take into consideration 
that there is no evidence in any of the post service medical 
records of any dyspnea and, in fact, the veteran has denied 
the same on occasion.  

Moreover, in connection with an application for employment by 
the Postal Service the veteran sought VA assessment of his 
physical capacities.  The physician who evaluated the 
veteran's condition felt that there was no barrier to the 
veteran standing on his feet for 10 hours a day and lifting 
up to 80 pounds.  Given this evidence it seems most likely 
that to the extent that the veteran has dyspnea it is more in 
the nature of slight dyspnea on exercise rather than 
considerable dyspnea on exercise.  If there were considerable 
dyspnea on exercise it seems unlikely that he would be 
cleared for the work he was seeking.  The VA physician did 
not make any reference to restrictions due to dyspnea.  


The veteran does not have a considerable cough or scattered 
bilateral rales - the other criteria for a 10 percent 
evaluation under the old version of Diagnostic Code 6600 in 
effect prior to October 7, 1996.  However, not all criteria 
have been shown for an increased evaluation.  38 C.F.R. 
§ 4.21.  Resolving doubt in favor of the veteran the Board is 
of the opinion that his symptoms prior to October 7, 1996 
more nearly approximate the criteria for a 10 percent 
evaluation.  A 10 percent evaluation is more appropriate 
given the veteran's symptoms and overall degree of disability 
than a 0 percent evaluation. 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.97, Diagnostic Codes 6600, 6817 (effective prior to October 
7, 1996).  

A higher evaluation of 30 percent is not warranted in that 
the veteran has certainly not shown a moderately severe 
degree of symptomatology between his discharge from service 
and October 7, 1996, and he has no evidence of a persistent 
cough with considerable expectoration, rales throughout the 
chest or a diagnosis of beginning airway obstruction.  As 
previously noted, given the veteran's contentions and the 
objective evidence, the Board is not persuaded that there is 
considerable dyspnea with exercise.  

Using the criteria for a lung abscess (diagnostic code 6809 
rated in accordance with the criteria of diagnostic code 
6811) the Board reaches the same conclusion:  that the 
criteria in effect prior to October 7, 1996 support a rating 
of 10 percent but not higher.  Under those rating criteria a 
moderate case of symptoms is defined by some embarrassment of 
respiratory function.  This, in essence, is what the veteran 
is claiming - dyspnea on exertion.  

A higher evaluation of 30 percent is not supported because 
the 30 percent evaluation requires a moderately severe case 
with residual marked dyspnea or cardiac embarrassment on 
moderate exertion.  Given that the veteran has no evidence of 
respiratory symptoms or cardiovascular impairment (aside from 
x-ray evidence of borderline heart size) the Board concludes 
that the evidence does not approximate the criteria for a 30 
percent evaluation prior to October 7, 1996.  





As for the appropriate evaluation on and after October 7, 
1996, the more favorable criteria are clearly the newer 
criteria as these specifically address the veteran's 
condition.  In order to receive a higher evaluation than 60 
percent effective on and after October 7, 1996, the veteran 
would have to show (utilizing the revised diagnostic 
criteria) primary pulmonary hypertension or chronic pulmonary 
thromboembolism with evidence of pulmonary hypertension, 
right ventricular hypertrophy, or cor pulmonale; or pulmonary 
hypertension secondary to other obstructive disease of 
pulmonary arteries or veins with evidence of right 
ventricular hypertrophy or cor pulmonale.  

The Board notes that in service there was evidence of 
pulmonary hypertension, and right ventricular hypertrophy.  
However since the veteran's last hospitalization for 
pulmonary embolus in 1994 there has been only x-ray evidence 
of borderline heart size.  No diagnosis of pulmonary 
hypertension, cor pulmonale or right ventricular hypertrophy 
was made on or after October 7, 1996.  In fact no such 
diagnoses were made at any time after service.  In the 
absence of competent medical evidence the Board is not 
qualified to make medical judgments on questions such as 
medical diagnosis and etiology.  See Thurber v. Brown, 5 Vet. 
App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Therefore as there is no current evidence of the 
same the Board concludes that the disability picture most 
nearly approximates the criteria for a 60 percent evaluation.  
Therefore the claim for an evaluation in excess of 60 percent 
on and after October 7, 1996 is denied.  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.97, Diagnostic Code 6817 (1999).  

A 100 percent evaluation under the criteria in effect prior 
to October 7, 1999 for bronchitis would require pronounced 
symptoms such as dyspnea at rest, a copious productive cough 
and right sided heart involvement, none of which is currently 
shown.  There is likewise no evidence of pulmonary function 
results showing severe chronic airway obstruction with 
symptoms of severe emphysema or cyanosis.  



A 100 percent evaluation using the old criteria for lung 
abscess (rated as purulent pleurisy or empyema) requires a 
showing of very severe symptoms including persistent 
underweight, marked weakness and fatigability on slight 
exertion on top of symptoms such as disease intractable to 
treatment, extensive adhesions, marked restriction of 
respiratory excursions and chest deformity.  None of these 
symptoms are shown, suggested or even contended in the 
veteran's case.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has neither provided the veteran with the criteria referable 
to assignment of extraschedular evaluations, nor actually 
discussed the provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his multiple service connected disabilities.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected 
disabilities, beyond that contemplated by the rating 
schedule, such as frequent periods of hospitalization or 
marked interference with employment due to the service 
connected disabilities.  

The veteran reported that he had some difficulty obtaining 
one job at the post office because of his physical condition 
and specifically because of doubts as to whether he was able 
to meet extended standing and weight lifting requirements.  
He also told a VA physician that the Postal Service believed 
he had emphysema (perhaps because the veteran's 
thromboembolic disease was rated at one time by analogy to 
emphysema).  However, there is medical evidence that the 
veteran can meet those requirements and there is evidence in 
some of the treatment evidence of record that the veteran was 
working full time.  In the judgment of the Board there is no 
persuasive evidence of marked interference with employment by 
virtue of any of the service-connected disabilities.  
Therefore, there exists no basis upon which to predicate 
referral of the veteran's case to the Director or Under 
Secretary for consideration of extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for additional bilateral 
foot disorders to include pes planus, the appeal is denied.  

Entitlement to service connection for a chronic acquired 
kidney disorder manifested by chronic renal insufficiency is 
granted.  

Entitlement to an initial compensable evaluation for 
residuals of a partial left hamstring tear is denied.  

Entitlement to an initial compensable evaluation of 10 
percent for status post right inguinal hernia repair from 
September 18, 1999, but not before, is granted subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to an initial evaluation of 20 percent for right 
foot hallux valgus with degenerative arthritis of the 
metatarsal phalangeal joint is granted subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to an initial evaluation of 20 percent for left 
foot hallux valgus, status post bunionectomy, with 
degenerative arthritis of the metatarsal phalangeal joint is 
granted subject to the governing criteria applicable to the 
payment of monetary benefits.

Entitlement to an initial (compensable) evaluation of 20 
percent for a genitourinary disorder described as benign 
prostatic hypertrophy is granted from May 1, 1995 to December 
17, 1995 and from February 1, 1996 to September 25, 1998 
subject to the governing criteria applicable to the payment 
of monetary awards.  

Entitlement to an evaluation in excess of 20 percent from 
September 26, 1998 to September 10, 1999 for a genitourinary 
disorder described as benign prostatic hypertrophy is denied.  

Entitlement to an evaluation in excess of 40 percent on and 
after September 11, 1999 for a genitourinary disorder 
described as benign prostatic hypertrophy is denied.  

Entitlement to an initial (compensable) evaluation of 10 
percent for thromboembolic disease manifested by recurring 
pulmonary embolism is granted from May 1, 1995 to October 6, 
1996 subject to the governing criteria applicable to the 
payment of monetary awards.  

Entitlement to an evaluation in excess of 60 percent for 
thromboembolic disease manifested by recurring pulmonary 
embolism on and after October 7, 1996 is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the introduction, after the partial grant by the 
RO in 1999 the veteran stated that he was not fully satisfied 
with the action by the RO.  Therefore all of the development 
requested by the Board was required to be accomplished and a 
supplemental statement of the case (SSOC) was to be issued 
before those issues were to be returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

A SSOC, so identified, will be furnished to the appellant and 
his or her representative, if any, when additional pertinent 
evidence is received after a SOC or the most recent SSOC has 
been issued, when a material defect in the SOS or a prior 
SSOC is discovered, or when, for any other reason, the SOC or 
a prior SSOC is inadequate.  



A SSOC will also be issued following development pursuant to 
a remand by the Board unless the only purpose of the remand 
is to assemble records previously considered by the agency of 
original jurisdiction and properly discussed in a prior SOC 
or SSOC or unless the Board specifies that a SSOC is not 
required.  If the case is remanded to cure a procedural 
defect a SSOC will be issued to assure full notification of 
the appellant of the status of the case unless the Board 
directs otherwise.  38 C.F.R. § 19.31 (1999).  

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence submitted after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  If the SOC or any prior SSOC was prepared 
before the receipt of the additional evidence, a SSOC will be 
furnished to the appellant and his or her representative as 
provided in §19.31 unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the SOC or a prior SSOC or the additional evidence is not 
relevant to the issue or issues on appeal.  38 C.F.R. 
§ 19.37(a) (1999).  

When a case is remanded by the Board, the agency of original 
jurisdiction will complete the additional development of the 
evidence or procedural development required.  Following 
completion of the development, the case will be reviewed to 
determine whether the additional development, together with 
the evidence which was previously of record, supports the 
allowance of all benefits sought on appeal.  If so, the Board 
and the appellant and his or her representative, if any, will 
be promptly informed.  

If any benefits sought on appeal remain denied following this 
review, the agency of original jurisdiction will issue a SSOC 
concerning the additional development pertaining to those 
issues in accordance with the provisions of § 19.31 of this 
part.  





Following the 60-day period allowed for a response to the 
SSOC pursuant to Rule of Practice 302, paragraph (c) (§ 
20.302(c) of this chapter), the case will be returned to the 
Board for further appellate processing unless the appeal is 
withdrawn or review of the response to the SSOC results in 
the allowance of all benefits sought on appeal.  Remanded 
cases will not be closed for failure to respond to the SSOC.  
38 C.F.R. § 19.38 (1999).  

After the May 1999 decision by the RO wherein several claims 
were granted in part, additional records were received and a 
VA examination was conducted that was pertinent to the claim 
of entitlement to an initial evaluation in excess of 10 
percent for a vocal cord disorder manifested by hoarseness 
and edema.  The RO did not subsequently issue a SSOC with 
respect to this issue.  

As noted in the introduction above, the RO originally denied 
entitlement to service connection for a hip disorder in 
September 1995.  The veteran's representative submitted a 
statement within a year after this rating decision arguing 
that the veteran was having disability due to residuals of a 
right hip disorder.  This may be treated as a NOD on the 
issue.  The failure by the RO to issue a SOC is a procedural 
defect requiring a remand.  Godfrey, 7 Vet. App. 398 (1995); 
Manlincon, 12 Vet. App. 238 (1999).  However, in order to 
perfect an appeal the veteran is required to submit a 
substantive appeal in the requisite time after the SOC is 
mailed.  38 C.F.R. § 20.302 (1999).  An appeal shall be 
returned to the Board only if perfected through filing of a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. 
App. 93 (1997).  

Therefore to correct procedural defects, 38 C.F.R. § 19.9 
(1999), the Board is deferring adjudication of the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for a vocal cord disorder manifested by hoarseness and edema, 
and entitlement to service connection for a right hip 
disorder pending a remand of the case to the RO for further 
development as follows:  


1.  The RO should issue a SOC as to the 
issue of entitlement to service 
connection for a right hip disorder.  The 
veteran should be notified of the 
requisite time to file an appeal if he 
desires appellate review of the issue.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

3.  The RO should then readjudicate the 
issues with consideration of all 
applicable laws and regulations.  The RO 
should consider Fenderson v. West, 12 
Vet. App. 119, 126 (1999), pertaining to 
initial grants of service connection on 
the basis of "staged ratings" and 
should also consider the applicability of 
an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC which 
includes addresses all additional evidence obtained pertinent 
to the issue of an initial evaluation in excess of 10 percent 
for a vocal cord disorder.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


- 69 -


